O’Donnell, J.,
dissenting.
{¶ 2} Because the creation of a medical-malpractice action for wrongful birth following negligent genetic testing or failure to diagnose a fetal defect does not fit into traditional tort analysis and involves matters of public policy better left to the General Assembly, as I explained in my dissenting opinion in Schirmer v. Mt. Auburn Obstetrics & Gynecologic Assoc., Inc., 108 Ohio St.3d 494, 2006-Ohio-942, 844 N.E.2d 1160, I respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing opinion.
Garson & Associates Co., L.P.A., Christian R. Patno, and James A. DeRoche, for appellee.
Reminger & Reminger Co., L.P.A., William A. Meadows, Brian D. Sullivan, and Jennifer Rinkes, for appellant Vikram Dogra, M.D.
Davis & Young, Jan L. Roller, and Richard M. Garner, for appellants University Hospitals, Cleveland Women’s Health Center, Debra Hanson, C.N.M., Sharon Kerwin, C.N.M., and Ann Raffis, C.N.P.